Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces Third Quarter 2012 Financial and Operating Results Q3 2012 Production of 82,615 BOE/D Up 17% from 70,675 BOE/D in Q3 2011 September 2012 Exit Rate of 84,550 BOE/D Q3 2012 Net Income Available to Common Shareholders of $82.9 Million or $0.70 per Diluted Share and Adjusted Net Income of $86.9 Million or $0.73 per Diluted Share Q3 2012 Discretionary Cash Flow of $343.4 Million Up 11% Over $310.5 Million in Q2 2012 Company Reports More High Volume Wells from its Bakken/Three Forks Drilling Program in the Williston Basin Latest Niobrara Project Well in the DJ Basin Tests 1,170 BOE/D DENVER – October 24, 2012 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the third quarter of 2012 totaled 7.60 million barrels of oil equivalent (MMBOE), of which 86% were crude oil/natural gas liquids (NGLs).This third quarter 2012 production total equates to a daily average production rate of 82,615 barrels of oil equivalent (BOE), representing a 17% increase over the third quarter 2011 average daily rate of 70,675 BOE per day.We exited the month of September 2012 producing 84,550 BOE per day. Production in the first nine months of 2012 totaled 22.29 MMBOE or 81,360 BOE per day.This represents a 22% increase over total production of 18.28 MMBOE or 66,950 BOE per day in the first nine months of 2011. Effective October 19, 2012, Whiting Oil and Gas entered into an amendment to its existing credit agreement that increased the Company’s borrowing base under the facility from $1.5 billion to $2.5 billion.At Whiting’s request, to reduce fees its lenders will initially commit $2.0 billion of the $2.5 billion.All other terms of the credit agreement remain unchanged. James J. Volker, Whiting’s Chairman and CEO, commented, “We are pleased to report that our active drilling program is on track for 20% to 23% production growth in 2012. We continue to post some of the best drilling results from the Bakken and Three Forks formations in the Williston Basin. According to the North Dakota Industrial Commission, Whiting’s average well drilled across the Williston Basin remains the most productive over the first 12 months of production of all operators in the Basin.In addition, our Niobrara project in the DJ Basin has scored impressive new well results.” Mr. Volker continued, “Our Bakken crude is currently trading at a slight premium to NYMEX crude prices as take-away capacity from the Williston Basin continues to expand. The narrower basis differential added to our discretionary cash flow in the third quarter and should have a greater impact in the fourth quarter.For example, on October 15th our crude oil price was as follows:” NYMEX $ Clearbrook Differential $ Gathering and Transportation $ ) Wellhead Price $ Oct. 15th Bakken Differential to NYMEX $ ) Operating and Financial Results The following table summarizes the third quarter operating and financial results for 2012 and 2011: Three Months Ended September 30, Change Production (MBOE/d) 17% Discretionary Cash Flow-MM$ (1) 8% Realized Price ($/BOE) (5)% Total Revenues-MM$ 9% Net Income Available to Common Shareholders-MM$ (2) (60)% Per Basic Share $ $ (60)% Per Diluted Share $ $ (60)% Adjusted Net Income Available to Common Shareholders-MM$ (3) (23)% Per Basic Share $ $ (23)% Per Diluted Share $ $ (23)% 2 Nine Months Ended September 30, Change Production (MBOE/d) 22% Discretionary Cash Flow-MM$ (1) 10% Realized Price ($/BOE) (6)% Total Revenues-MM$ 14% Net Income Available to Common Shareholders-MM$ (2) (23)% Per Basic Share $ $ (23)% Per Diluted Share $ $ (23)% Adjusted Net Income Available to Common Shareholders-MM$ (3) (11)% Per Basic Share $ $ (12)% Per Diluted Share $ $ (11)% A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. For the three and nine months ended September 30, 2011, net income available to common shareholders included $142.5 million and $151.0 million of pre-tax non-cash hedging gains, respectively. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. Operations Update Core Development Areas Bakken and Three Forks Development Sanish Field. Whiting’s net production from the Sanish field averaged 31,400 BOE per day in the third quarter of 2012.Whiting is generating excellent results from its recent Three Forks drilling operations as it moves into development mode in the central and western portions of the Sanish field.We expect our development plans at Sanish to extend at least through 2014.Highlighting recent results was the completion of the Mildred Roggenbuck 41-24TFX.This cross-unit well was completed on August 28, 2012 flowing 1,695 BOE per day from a 10,005-foot lateral in the Three Forks.This well, which was fracture stimulated in 30 stages, was drilled on the western side of the Sanish field. The Smith 34-1TFH was completed on September 26, 2012 flowing 1,480 BOE per day from a 7,530-foot lateral in the Three Forks.This well was drilled in the center of the Sanish field and was also fraced in 30 stages. 3 Our Bakken drilling in the Sanish field continues to yield exceptional results.The Kannianen 22-32XH was completed in the Middle Bakken flowing 3,462 BOE per day on September 6, 2012.The cross-unit well was drilled in the central portion of the field.The Pennington 21-3H was completed in the Middle Bakken on August 16, 2012 flowing 2,681 BOE per day.This well was drilled on the south-central side of the Sanish field. Lewis & Clark/Pronghorn Prospects.Whiting’s net production from the Lewis & Clark/Pronghorn prospects averaged 12,190 BOE per day in the third quarter of 2012.This daily rate represents a 19% increase over the 10,275 BOE per day rate in the second quarter of 2012. We own 409,684 gross (268,077 net) acres in the Lewis & Clark/Pronghorn prospects.Consequently, we expect our drilling program at Lewis & Clark/Pronghorn to extend for many years. Typifying our drilling results at Pronghorn was the completion of the Solberg 14-11PH, which flowed at an initial rate of 1,825 BOE per day from the Pronghorn Sand on September 17, 2012. The well’s 10,523-foot lateral was fraced in 30 stages.The Solberg well was drilled in the northwest portion of the prospect in Stark County, North Dakota. Also of note were the completion results of two wells drilled off a pad.The Buckman 34-9PH flowed at an initial rate of 1,964 BOE per day while the Buckman 44-9PH was completed flowing 1,545 BOE per day.Whiting holds a 68% working interest and a 55% net revenue interest in both wells, which were each tested on September 29, 2012 and completed in the Pronghorn Sand. Hidden Bench/Tarpon Prospects.Whiting’s net production from the Hidden Bench/Tarpon prospects averaged 2,505 BOE per day in the third quarter of 2012.We currently hold 57,295 gross (35,812 net) acres in the Hidden Bench/Tarpon prospects, which are located in McKenzie County, North Dakota.Of note at Hidden Bench was the recent completion of the Norgard 41-14H.This well was completed in the Middle Bakken formation on August 23, 2012 flowing 2,052 BOE per day.We hold a 90% working interest and a 72% net revenue interest in this well. Subsequent to the third quarter of 2012, we completed two wells at Hidden Bench.The Timber Creek 21-27H was completed in the Middle Bakken flowing 2,839 BOE per day while the Norgard 41-13H flowed 2,198 BOE per day on completion in the Middle Bakken.Both wells were tested on October 11, 2012. In September 2012, we moved a drilling rig to our Tarpon prospect where we set an initial production record for all Bakken wells drilled in the Williston Basin.The Tarpon Federal 21-4H well was completed flowing 7,009 BOE per day on October 17, 2011. 4 Missouri Breaks Prospect. We hold 92,214 gross (65,544 net) acres in the Missouri Breaks prospect, located in Richland County, Montana.We continue to de-risk our acreage in the Missouri Breaks area.We have now drilled successful wells on the western and southern portions of our acreage.On September 6, 2012, we completed the Watts 42-21-1H flowing 854 BOE per day.This was our first well drilled on the southern part of our acreage at Missouri Breaks. Big Island Red River Play.We currently hold 171,825 gross (121,982 net) acres in the Big Island prospect, which is located in Golden Valley, North Dakota and Wibaux County, Montana.We have identified more than 50 vertical Red River prospects at our Big Island play using 3-D seismic interpretations as well as porosity anomalies.Estimated ultimate recoveries for these wells range from 200,000 BOE to 300,000 BOE.The wells have an estimated completed well cost of only $3.5 million. Our most recent completion at Big Island, the Ross 13-2, flowed 306 BOE per day from the Upper Red River “D” zone on August 12, 2012. Whiting holds a 100% working interest and an 80% net revenue interest in this vertical well.We currently plan to test the Lower Red River “D” zone with a horizontal well in mid-2013. Midstream Assets Robinson Lake Gas Plant.Our gas plant at Robinson Lake is currently processing 65 MMcf of gas per day (gross).We added compression in September 2012 that brought the plant’s inlet capacity to 72 MMcf per day, and we have the ability to increase to 90 MMcf per day in the future.Whiting owns a 50% interest in the plant. Belfield Gas Processing Plant.As of September 30, 2012, the Belfield plant was processing 12 MMcf of gas per day (gross).Currently, there is inlet compression in place to process 24 MMcf per day.Whiting owns 50% of the Belfield plant.We expect to begin connecting other operators’ wells to the plant in November 2012. EOR Projects North Ward Estes Field.Net production from our North Ward Estes field averaged 8,465 BOE per day in the third quarter of 2012.One of the largest phases at North Ward Estes (Phase 3B) is pressuring up with CO2, and we anticipate a production response in the first quarter of 2013.Whiting is currently injecting approximately 340 MMcf of CO2 per day into the field, of which about 64% is recycled gas. 5 Other Development Areas Delaware Basin:Big Tex Prospect.Whiting’s lease position at Big Tex consists of 121,461 gross (91,258 net) acres, located primarily in Pecos County, Texas.Two horizontal Wolfcamp wells are currently waiting on completion.One of these wells, the May 2502, offsets the May 2501, a vertical Wolfcamp well that was completed in May 2012 flowing 323 BOE per day from the Upper Wolfcamp formation.Both May wells are located on the southwest side of the Big Tex prospect. Denver Basin: Redtail Niobrara Prospect.As of September 30, 2012, we held a total of 105,569 gross (77,608 net) acres in our Redtail prospect, located in the Denver Julesberg Basin in Weld County, Colorado.Subsequent to the end of the third quarter, we added 12,615 gross (10,830 net) acres to our acreage position at Redtail.The acreage is located primarily in the east-central portion of the prospect where Whiting believes the Niobrara “A” zone is also prospective.We are currently completing our first two wells in the “A” zone.All of Whiting’s previous wells at Redtail have been completed in the Niobrara “B” zone. Highlighting recent results from the Niobrara “B” zone was the completion of the Wildhorse 04-0414H.This well flowed 975 barrels of oil and an estimated 1,170 Mcf of gas (1,170 BOE) per day on October 15, 2012.Whiting holds a 100% working interest and an 80% net revenue interest in the Wildhorse well, which was drilled on a 640-acre spacing unit.An offset operator’s well produced at an average 30-day rate of 534 barrels of oil per day in July 2012. Operated Drilling and Workover Rig Count As of September 30, 2012, 23 operated drilling rigs and 76 operated workover rigs were active on our properties. The breakdown of our operated rigs as of September 30, 2012 was as follows: Region Drilling Workover Northern Rockies 20 27 Permian Basin 1 7 Central Rockies 1 3 EOR Projects: Postle 1 4 North Ward Estes - 35 Totals 23 76 6 Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended September 30, 2012 and 2011: Three Months Ended September 30, Production Change Oil (MMBbls) 22% NGLs (MMBOE) 21% Natural gas (Bcf) (7)% Total equivalent (MMBOE) 17% Average Sales Price Oil (per Bbl): Price received $ $ (3)% Effect of crude oil hedging (1) ) ) Realized price $ $ (3)% NYMEX oil (per Bbl) $ $ 3% NGLs (per BOE): Realized price $ $ (46)% Natural gas (per Mcf): Price received $ $ (32)% Effect of natural gas hedging (1) Realized price $ $ (31)% NYMEX natural gas (per Mcf) $ $ (33)% Whiting realized pre-tax cash settlement losses of $4.7 million on its crude oil hedges and gains of $0.3 million on its natural gas hedges during the third quarter of 2012.A summary of Whiting’s outstanding hedges is included later in this news release. 7 Third Quarter and First Nine Months 2012 Costs and Margins A summary of production, cash revenues and cash costs on a per BOE basis is as follows: Per BOE, Except Production Three Months Nine Months Ended September 30, Ended September 30, Production (MMBOE) Sales price, net of hedging $ Lease operating expense Production tax General & administrative Exploration Cash interest expense Cash income tax expense (benefit) ) $ Third Quarter and First Nine Months 2012 Drilling and Expenditures Summary The table below summarizes Whiting’s operated and non-operated drilling activity and capital expenditures for the three and nine months ended September 30, 2012: Gross/Net Wells Completed Total New % Success CAPEX Producing Non-Producing Drilling Rate (in MM) Q3 12 93 / 45.3 1 / 0.8 94 / 46.1 98.9% / 98.3% $ 553.4 9M 12 268 / 125.2 1 / 0.8 269/ 126.0 99.6% / 99.4% Outlook for Fourth Quarter and Full-Year 2012 The following table provides guidance for the fourth quarter and full-year 2012 based on current forecasts, including Whiting’s full-year 2012 capital budget of $1,900.0 million: Guidance Fourth Quarter Full-Year 2012 Production (MMBOE) - $ - Lease operating expense per BOE $ - $ $ - $ General and admin. expense per BOE $ - $ $ - $ Interest expense per BOE $ - $ $ - $ Depr., depletion and amort. per BOE $ - $ $ - $ Prod. taxes (% of production revenue) 8.4% - 8.6% 8.2% - 8.4% Oil price differentials to NYMEX per Bbl(1) $ )
